—In an action to recover damages for medical malpractice, etc., the defendants appeal (1) from an order of the Supreme Court, Suffolk County (Gerard, J.), dated February 4, 1999, which denied their motion to reduce the jury verdict as excessive, and (2), as limited by their brief, from so much of a judgment of the same court, entered April 8, 1999, as, upon a jury verdict awarding the plaintiff Roger Sam $250,000 for past pain and suffering and $350,000 for future pain and suffering, is in favor of the plaintiff Roger Sam and against them.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the defendants’ contention, the verdict was based upon a fair interpretation of the evidence and, accordingly, will not be set aside as being against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129; Corcoran v People’s Ambulette Serv., 237 AD2d 402). Furthermore, the damages awarded to the plaintiff Roger Sam for past and future pain and suffering do not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Bracken, J. P., Ritter, Santucci and S. Miller, JJ., concur.